Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “perpendicular thereto” renders claim 1 indefinite because it is unclear which of the previously recited elements is being referred to.
Claim 1 recites the limitation "the continuous operating machine." There is insufficient antecedent basis for this limitation in the claim.
The phrase “each of the continuous operating machine” renders claim 1 indefinite because the phrase refers to a potential plurality of machines, but the preamble recites “a continuous operation apparatus.”
Claim 1 recites the limitation "the x-y-extending surfaces." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the machine." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the orientation." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the axis." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the portion." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the most forwardly positioned points." There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the -r direction." There is insufficient antecedent basis for this limitation in the claim.
The phrase “bonding elements selected from the group consisting of” renders claim 1 indefinite because there is no group recited – only a single energy supply g1.
Claim 1 recites the limitation "the cross direction." There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the conditions." There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires bonding elements comprising energy supply to enable melt fusion bonding selected from the group consisting of heating, pressurizing, and applying ultrasonic energy. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blessing et al. (US 2015/0065986).
Claim 1: Blessing et al. discloses a continuous operation apparatus (¶ 26; fig. 4B). The apparatus includes a machine direction (MD) defining a path of a fibrous web (¶¶ 39, 96-97), a cross-machine direction (CD) perpendicular thereto (¶¶ 96-97), and a z-direction perpendicular to both MD and CD (¶¶ 96-97); wherein the web is a work piece (A claim is only limited by positively recited elements - "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)); a web guide being a guide roll adapted to move around an axis essentially aligned in the CD (fig. 4B) and exhibiting a radial coordinate r, aligned with the z-direction of the web when the web is in tangential positioning to the guide roll and an angular coordinate aligned with the x-direction of the web when the web is in a tangential positioning to the guide roll (fig. 4B), wherein the orientation of the x and angular Φ directions correspond to the orientation of the MD-direction upon movement of the web during operation of the apparatus (fig. 4B), the guide roll includes a guide roll surface (fig. 4B), a plurality of protrusions positioned on and extending r-directionally from the surface (pins 475); and a plurality of particle displacer tools, wherein a particle displacer tool is positioned on and extending r-directionally from the surface and positioned Φ directionally relative to a protrusion (fig. 4B; ¶ 86), the web guides forming a gap adapted to receive the web between the surface of the guide roll and the further web guide and exhibiting a gap width aligned with the z-direction of the web (fig. 4B); wherein a protrusion (pins 475) comprises a protrusion base oriented towards the axis of the guide roll, and a protrusion apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a protrusion stem connecting said protrusion base and said protrusion apex (fig. 4B); wherein a particle displacer tool (pin 475 placed before any other pin 475) includes a displacer tool base oriented towards the axis of the guide roll, a displacer tool apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a leading ridge that extends from the displacer tool base to the displacer tool apex along the most forwardly positioned points of the displacer tool in the Φ direction at any radial position, wherein a projection of the leading ridge on the Φ direction that is longer than the projection of the displacer tool on the cross direction (fig. 4B); wherein further the apparatus includes bonding elements including energy supply to enable melt fusion bonding including ultrasonic energy and heat fusion bonding (¶¶ 110, 115) and adhesive supply (¶¶ 81, 108, 110). With respect to the flexibility required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the flexibility would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Alternatively, absent evidence of unexpected results obtained from the claimed flexibility, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable flexibility to effectively form an apertured web. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 2: Blessing et al. discloses the protrusion being integral with the guide roll (fig. 4B).
Claim 4: Blessing et al. discloses the plurality of protrusion forming a protrusion pattern with straight lines in the guide roll (fig. 4B).
Claim 12: Blessing et al. discloses the apparatus including bonding elements including energy supply to enable melt fusion bonding including ultrasonic energy and heat fusion bonding (¶¶ 110, 115).

Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 103 as obvious over Orr et al. (WO 2013/163388; paragraph references to corresponding EP 2841039) in view of Blessing et al. (US 2015/0065986).
Claim 1: Orr et al. discloses a continuous operation apparatus (100; figs 3A-4B, 7). The apparatus includes a machine direction (MD) defining a path of a fibrous web (¶ 35; fig. 3A), a cross-machine direction (CD) perpendicular thereto (fig. 3A), and a z-direction perpendicular to both MD and CD (fig. 3A); wherein the web is a work piece (A claim is only limited by positively recited elements - "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)); a web guide (102, 104) being a guide roll adapted to move around an axis (A) essentially aligned in the CD (fig. 3A) and exhibiting a radial coordinate r, aligned with the z-direction of the web when the web is in tangential positioning to the guide roll and an angular coordinate aligned with the x-direction of the web when the web is in a tangential positioning to the guide roll (fig. 3A), wherein the orientation of the x and angular Φ directions correspond to the orientation of the MD-direction upon movement of the web during operation of the apparatus (fig. 3A), the guide roll includes a guide roll surface (fig. 3A), a plurality of protrusions positioned on and extending r-directionally from the surface ( teeth 130); and a plurality of particle displacer tools, wherein a particle displacer tool is positioned on and extending r-directionally from the surface and positioned Φ directionally relative to a protrusion (fig. 3A), the web guides forming a gap adapted to receive the web between the surface of the guide roll and the further web guide and exhibiting a gap width aligned with the z-direction of the web (fig. 3A); wherein a protrusion (tooth 130) comprises a protrusion base oriented towards the axis of the guide roll, and a protrusion apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a protrusion stem connecting said protrusion base and said protrusion apex (fig. 4A); wherein a particle displacer tool (tooth 130 placed before any other tooth 130) includes a displacer tool base oriented towards the axis of the guide roll, a displacer tool apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a leading ridge that extends from the displacer tool base to the displacer tool apex along the most forwardly positioned points of the displacer tool in the Φ direction at any radial position, wherein a projection of the leading ridge on the Φ direction that is longer than the projection of the displacer tool on the cross direction (figs. 4A and 7).
Orr et al. discloses the apparatus including tooling for heating (¶ 50), but is silent as to melt fusion bonding or adhesives. However, Blessing et al. discloses a continuous operation apparatus (¶ 26; fig. 4B). The apparatus includes a machine direction (MD) defining a path of a fibrous web (¶¶ 39, 96-97), a cross-machine direction (CD) perpendicular thereto (¶¶ 96-97), and a z-direction perpendicular to both MD and CD (¶¶ 96-97); wherein the web is a work piece (A claim is only limited by positively recited elements - "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)); a web guide being a guide roll adapted to move around an axis essentially aligned in the CD (fig. 4B) and exhibiting a radial coordinate r, aligned with the z-direction of the web when the web is in tangential positioning to the guide roll and an angular coordinate aligned with the x-direction of the web when the web is in a tangential positioning to the guide roll (fig. 4B), wherein the orientation of the x and angular Φ directions correspond to the orientation of the MD-direction upon movement of the web during operation of the apparatus (fig. 4B), the guide roll includes a guide roll surface (fig. 4B), a plurality of protrusions positioned on and extending r-directionally from the surface (pins 475); and a plurality of particle displacer tools, wherein a particle displacer tool is positioned on and extending r-directionally from the surface and positioned Φ directionally relative to a protrusion (fig. 4B), the web guides forming a gap adapted to receive the web between the surface of the guide roll and the further web guide and exhibiting a gap width aligned with the z-direction of the web (fig. 4B); wherein a protrusion (pins 475) comprises a protrusion base oriented towards the axis of the guide roll, and a protrusion apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a protrusion stem connecting said protrusion base and said protrusion apex (fig. 4B); wherein a particle displacer tool (pin 475 placed before any other pin 475) includes a displacer tool base oriented towards the axis of the guide roll, a displacer tool apex corresponding to the portion that extends r-directionally most outwardly away from the axis of the guide roll, and a leading ridge that extends from the displacer tool base to the displacer tool apex along the most forwardly positioned points of the displacer tool in the Φ direction at any radial position, wherein a projection of the leading ridge on the Φ direction that is longer than the projection of the displacer tool on the cross direction (fig. 4B); wherein further the apparatus includes bonding elements including energy supply to enable melt fusion bonding including ultrasonic energy and heat fusion bonding (¶¶ 110, 115) and adhesive supply (¶¶ 81, 108, 110). As taught by Blessing et al., ultrasonic energy, heat fusion bonding (¶¶ 110, 115) and adhesive supply (¶¶ 81, 108, 110) allow the materials to be permanently bonded to form a composite sandwich structure (¶ 108). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the bonding elements of Blessing et al. in the apparatus of Orr et al. to effectively permanently bond the material to form a sandwich structure, as taught by Blessing et al. 
With respect to the flexibility required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the flexibility would be expected to be the same. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). Alternatively, absent evidence of unexpected results obtained from the claimed flexibility, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable flexibility to effectively form an apertured web. The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claim 2: Orr et al. discloses the protrusion being integral with the guide roll (fig. 3A).
Claim 4: Orr et al. discloses the plurality of protrusion forming a protrusion pattern with straight lines in the guide roll (fig. 3A).
Claim 12: Blessing et al. discloses the apparatus including bonding elements including energy supply to enable melt fusion bonding including ultrasonic energy and heat fusion bonding (¶¶ 110, 115).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Applicant argues that Blessing et al. does not disclose “a displacer tool having a projection of the leading ridge on the Φ direction that is longer than the projection of the displacer tool on the cross-direction.” This argument has been considered but is not persuasive. Blessing et al. teaches a displacer tool (pins 475) having a projection of the leading ridge on the Φ direction that is longer than the projection of the displacer tool on the cross-direction in paragraph 86 and fig. 4B.
Applicant further argues that “claim 1 has now been amended to exclude adhesive bonding.” This argument has been considered but is not persuasive. Merely deleting the phrase from the claim does not exclude adhesive bonding.
Applicant further argues that Blessing et al. does not disclose applying energy to the apex of a protrusion. This argument has also been considered but is not persuasive. Blessing et al. discloses applying ultrasonic or heat energy to the apex of the protrusion to bond the carrier and cover material (¶¶ 14, 115).
Applicant finally argues that “one of ordinary skill in the art would not have been motivated to combine [or] Orr and Blessing” because Blessing et al. discloses to not cause destructing deformation or penetration of the pin through the pores of the web. This argument has been considered but is not persuasive because Orr also does not destructively deform the web.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754